DETAILED ACTION

Response to Arguments
Applicant's arguments filed 4/12/2022, pg. 10, regarding the status of the claims is hereby acknowledged. Claims 3 and 8 are cancelled and claims 1-2, 4-5, 7, 9-11, 13-18, and 20-23 are pending. 
Applicant's arguments filed 4/12/2022, pg. 10-18, regarding the obviousness rejection of claims 1-5, 7-11, 13-18, and 20-23 under 35 U.S.C. 103 are hereby acknowledged. 
With respect to the applicant’s arguments regarding the obviousness rejection, (see pg. 12), the applicant provides arguments regarding a “cake shop.” In response to the applicant’s arguments, it is noted that the features upon which applicant relies (i.e., “a cake shop”) is not recited in the rejected claim(s).  The applicant argues:
For example, in one instance the service provider can be a cake shop. A client (user) of the cake shop reserves a cake. In the process of making the cake by the cake shop, the terminal (service provider terminal) of the cake shop (service provider) controls the network storage server to video record the process of making the cake. The service provider sends an video storage instruction to the network storage server by the service provider. The instruction includes address information of the network storage server, the user information and the time information corresponding to the video to be stored and random password. The service provider terminal generates an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored and random password, and sends the access identifier to the client (user) that reserving the cake, so as to enable the client (user) that reserving the cake to access the video stored in the server.
Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). More importantly, whereas the applicant argues that “…[i]t can be seen that in Applicant's claimed invention, the service provider terminal is a terminal of the service provider providing a service, and the user terminal is a terminal of a user (client) accepting the service. The user information is user information of the user (client) accepting the service. The stored video records a process of providing by the service provider the service to the client (user)…” and further argues the teachings of Karp and its deficiencies , the applicant has not claimed “service provider terminal video records the service process”. Instead, the applicant has claimed “video recording a process of providing service by the service provider” wherein the antecedent basis of “service” is “a client that accepts service from the service provider.” Therefore, the applicant has not claimed “the service provider terminal video records the service process (e.g., cake making, treatment or diagnosis process)” but instead has claimed “video recording a process of providing service by the service provider” such that the service provided by the service provider is the recording of video content provided by the user that accepts service from the service provider. As such, the applicant attempts to construe the claim limitations based on a narrower view of the claims in consideration of limitations not recited in the claims.
Additionally, in response to the Appellant’s argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
More importantly, on the issue of obviousness, the Supreme Court stated that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385 (2007) (citing Sakraida v. AG Pro, Inc., 425 U.S. 273, 96 S. Ct. 1532, 47 L. Ed. 2d 784 (1976)).  The Court further reiterated that in circumstances where the combination of two pre-existing elements did no more than they would in separate, sequential operation, the patent failed under 35 U.S.C. 103.  See id. at 416-417 (citing Anderson's-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 90 S. Ct. 305, 24 L. Ed. 2d 258 (1969)). The analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. 
It is important to note that the applicant has not claimed that “a video to be stored is a video recording the service provider providing the service to the user” but instead has claimed “and the video to be stored is a video recording a process of providing the service by the service provider to the user.” The “service” as construed in the obviousness rejection corresponds to the act of recording a video and even considering the applicant’s arguments that the client purchases a camera device, the examiner notes that it is the service provider that is providing the service of actually recording the content that is obtained from the camera device. Stated differently, the camera is a device which captures the video content but the service provider actually records the content obtained from the camera device. 
Equally important is that the applicant argues:
“…It is assumed that the cloud-based service is a service provider terminal, and the client purchasing the camera device is a user. However, the cloud-based service does not video record the process of the client purchasing the camera device. In other words, the cloud-based service fails to record the process of providing a service to the user, that is, the process of purchasing the camera device. In fact, the video in the cloud-based service is uploaded by the user and captured by the camera device of the user. Therefore, the cloud-based service fails to record the process of the user purchasing the camera device and fails to record the process of provide the service to the user purchasing the camera device… It can be seen that in Karp, the user purchasing the camera device monitors the to-be monitored region by the camera device. The user fails to video record the process of providing the service to the renter, and fails to provide the video to the renter. The rental-property owner merely monitors the region by the camera device to prevent the renders from accessing certain owner's rooms. Apparently, the rental-property owner fails to video record the process of providing the service, for example, the transaction process of the rental-property owner and the renter, the process of the rental-property owner clean the room. Further, the rental-property owner fails to associate these videos with the renter's information to send the cloud-based service for storing the videos.” 

However, based on the broadest reasonable interpretation of the claims, “a video recording a process of providing the service by the service provider to the user” corresponds to the user (the party that purchased service to have video stored on remote servers (e.g., cloud servers)) and every time the party that purchased service to have video stored on remote servers requests a service to record content reads on the applicant’s claims based on broadest reasonable interpretation as discussed above. 
The examiner provide findings of fact with respect to how the recordings are captured and the Office Action dated 2/3/22, pg. 4-5 cited support in Karp of different embodiments wherein the user requests content captured by a video camera to be recorded by the cloud-based service. For example, the Office Action dated 2/3/22 stated “The subscription levels 336 can include a first subscription level that provides access to the live video captured by the camera device (e.g. the video stream 306 that is communicated to the cloud-based service 308), and at least a second subscription level that provides access to both the live video and the recorded video data; para 55 cloud based service can be implemented with server devices. Wherein Karp discloses an embodiment for video recording a process of providing service by a service provider, Karp also teaches an embodiment wherein a user is providing a service to be recorded without referring to the user provided service as a separate service (e.g., rental property owner is providing a rental service in paragraph 472-476 and a person of ordinary skill in the art would understand that the video of the rental service is being recorded and provide to a video service provider using camera devices as disclosed in Karp paragraph 41). Therefore, the user of Karp has accepted a subscription service to have video content provided by user to be recorded on a cloud-based service servers.”
The applicant’s arguments, Remarks filed 4/12/2022, pg. 14, focuses on one of the examples of requests made by the user for recording of content, however, as indicated above, the examiner’s interpretation of applicant’s limitation “the video to be stored is a video recording a process of providing the service by the service provider to the user” because the video that will be recorded is how the cloud-based service provides the recording process to the user. As discussed above, the applicant has not claimed that “a video to be stored is a video recording the service provider providing the service to the user” but instead has claimed “and the video to be stored is a video recording a process of providing the service by the service provider to the user.” As such, the applicant’s arguments are not persuasive.
Furthermore, in Remarks dated 4/12/22, pg. 15, the applicant further argues:
Additionally, in Applicant application, the service provider terminal generates an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored, and random password, the access identifier comprises a two-dimensional code, a barcode, and a character code. That is, the service provider terminal generates a two-dimensional code, a barcode, and a character code as an access identifier by the address information of the network storage server, the user information and time information corresponding to the video to be stored, and random access password. It can be seen that, in Applicant's present invention, the access right is determined by the address information of the network storage server, the user information and the time information corresponding to the video to be stored, and random access password. As recited at paragraphs [0153]-[0169] of Karp, the web_url and app_url data fields allow the third-party application 320 to link to the service applications, such as proprietary applications associated with the camera device 302. In other words, in Karp, the third-party application may link to the service applications by the URL. However, Karp does not disclose that the URL is generated by the address information of the network storage server, the user information and time information corresponding to the video to be stored, and the random access password.

The examiner respectfully disagrees. The applicant’s arguments appear to take a narrower interpretation of what was actually claimed. For example, “generating an access identifier according to address information of the network storage server” when taking the broadest reasonable interpretation of the claim includes any address information available to the network storage server. In particular, applicant argues that “At paragraphs [0201]-[0220], Karp discloses the user terminal of the user purchasing the camera device can retrieve videos from the cloud-based server.” Therefore, it is obvious that an address available to the cloud-service was utilized in recording the user’s captured video. Therefore, the narrower interpretation of the claim limitation advanced by the applicant is not persuasive.
Additionally, the applicant argues: “In fact, in Karp, the service application 322 is also implemented to manage subscription levels 336 that each delineate a level of access to the recorded video data 324 associated with the camera device 302. That is to say, in Karp, the subscription level of the user is used as access right. Karp fails to generate an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored as access right, and random access password. Therefore, in this case, in Karp, it is not necessary to use the address information of the network storage server, the user information and the time information corresponding to the video to be stored, and the random access password to generate an access token.” The applicant’s arguments fail to take into consideration all the findings of fact made by the examiner based on a combination of references. In the applicant’s arguments, the element 322 as shown in Fig. 3 is part of the cloud based service 308 which is understood as a server. When viewed in the context of all the teachings of Karp including elements related to Fig. 3, there is a generation of a token as Karp discloses “[0057] In embodiments, the cloud-based service 308 exposes the camera system API 330 that can be invoked by the third-party application 320 running on the client device 314 to request the video data 324 and the camera data 326 that is associated with the camera device 302. The camera system API 330 provides a set of static values that describe the configuration, system, location, and/or environment of the camera device 302, and the API 330 permits access by the third-party application 320 to the video data 324 and the camera data 326 from the cloud-based service.”  More importantly, the examiner further acknowledged that “Wherein Karp teaches obtaining private content to be displayed on user devices requires access tokens wherein the user is provided with an access identifiers including server identifiers and access tokens, Karp does not use the terms “two-dimensional code, a barcode, and a character code” as claimed.” All things considered, the applicant’s argument (i.e., “…Karp does not disclose "generating, by the service provider terminal, an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored; and providing, by the service provider terminal, the access identifier to a terminal of the user, to allow the user to use the identifier to access the video on the server via the terminal of the user, wherein the access identifier comprises a two-dimensional code, a barcode, and a character code", as recited in Applicant's claim 1.”) is not persuasive.
Lastly, with respect to Karp, the applicant argues that “As recognized by the Examiner, Karp fails to disclose "generating a random access password for accessing the video to be stored; the video storage instruction also comprises the random access password; wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the address information of the network storage server, the user information and the time information corresponding to the video to be stored and the random access password"…”, however, the applicant’s argument does not take into consideration the teachings of all the prior art when viewed in combination on obviousness grounds as discussed in KSR.
The applicant further provides arguments related to the teachings of Racz failing to cure the deficiencies of Karp (Remarks pg. 18-19). Furthermore, the applicant’s arguments appear to be limited to one particular embodiment of Racz with respect to manually recording content (Remarks pg. 18-19) and does not appear to appreciate the significant teaching value of Racz disclosing that the archive manage may automatically record content on a preset recording schedule (Racz para 125) which dovetails with the teachings of Karp as discussed above with respect to providing a cloud-based recording service. 
Equally important to applicant’s argument in Remarks pg. 20 (i.e., “…in Racz, although the structure of the fusion stream includes the date of the fusion stream, user information, and storage address information, the date of the fusion stream, the user information, and the storage address information are not used to generate an access identifier, as the permission of the user to access the video. In fact, Racz only discloses the structure of the fusion stream, but Racz does not use the structure information to generate an access identifier so that a user uses the access identifier to access the video stream.) is the analysis discussed in KSR as discussed above. For example, in KSR, the analysis of a rejection on obviousness grounds need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.  See id. at 418.  The obvious analysis cannot be confined by a formalistic conception of the words teaching, suggestion, and motivation.  Id. at 419.  Further, the Court stated that common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.  See id. at 420. Therefore, whereas the applicant argues that “It can be seen that Racz merely discloses encrypting data streams with a randomly generated symmetric key, and decrypting the data streams by the symmetric key when viewing the data streams. However, Racz fails to disclose generating an access identifier with the randomly generated symmetric key, that is generating an access identifier according to the address information of the network storage server, the user information and the time information corresponding to the video to be stored and the random access password…”, the examiner notes that the limitation argued by the applicant was rejected on the combination of Karp and Racz which when viewing the combined teachings renders the limitation obvious because the encryption feature is provided to each specific user based on user specific information for each particular recording.
All things considered, the applicant’s arguments (i.e., arguments relating to “…Racz fails to disclose Applicant's claimed feature of determining, by the service provider terminal, user information corresponding to a video to be stored, wherein, the user information is information of a user that accepts service from a service provider; sending, by the service provider terminal, a video storage instruction to a network storage server to store the video on the server, wherein, the video storage instruction comprises the user information and time information corresponding to the video to be stored.") are not persuasive. 
Lastly, the applicant argues that Allen fails to cure the deficiencies of Karp and Racz. However, Allen was cited for the significant teaching values relating to “two-dimensional code, a barcode, and a character code” wherein Allen teaches that obtaining private content to be displayed on user devices requires access tokens, generated by a server, comprising typographical symbols, numbers and letters, it is contemplated that the pairing code can include a QR (quick response) code or any two-dimensional barcode (para 34 and 79). The previous arguments presented by the applicant did not address the teachings of Allen with respect to the addressed claimed limitation.
For at least the above-stated reasons, Applicant's revised claim 1 is not patentable over Karp in view of Racz and Allen. Claims 7 and 13, although different in scope from claim 1, recite elements similar to those of Applicant's revised claim 1 and are thus not allowable for at least reasons similar to those discussed above with respect to claim 1. Claims 2, 4-5, 9-11, 14-18 and 20-23 ultimately depend from claims 1, 7, and 13 and not allowable and patentable at least due to their dependency. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/24/2022 is in compliance with the provisions of 37 CFR 1.97 and the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7, 9-11, 13-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karp; Igor et al. US 20160134932 A1 (herein after Karp) and in further view of RACZ; Pierre et al. US 20180330112 A1 (hereafter Racz) and in further view of Allen; Aristotle B. et al. US 20140325561 A1 (hereafter Allen).
Regarding claim 1, “a video storage method, applicable to a service provider terminal and comprising: determining, by the service provider terminal, user information corresponding to a video to be stored, wherein the user information is information of a user that accepts service provided by a service provider, and the video to be stored is a video recording a process of providing the service by the service provider to the user; sending, by the service provider terminal, a video storage instruction to a network storage server to store the video on a server, wherein, the video storage instruction comprises the user information and time information corresponding to the video to be stored” Karp teaches para 157-158 the camera can be located for surveillance by the user of the camera device; the cloud-based service receives the video from the camera device, and records and maintains the video as recorded video data; a subscription level corresponding to the camera device is funded by the user who owns the camera device. The service application can then allow a client device application, such as the third-party application 320, all access, some access, or no access to the recorded video data based on a subscription level corresponding to the camera device. The subscription levels 336 can include a first subscription level that provides access to the live video captured by the camera device (e.g. the video stream 306 that is communicated to the cloud-based service 308), and at least a second subscription level that provides access to both the live video and the recorded video data; para 55 cloud based service can be implemented with server devices. Wherein Karp discloses an embodiment for video recording a process of providing service by a service provider, Karp also teaches an embodiment wherein a user is providing a service to be recorded without referring to the user provided service as a separate service (e.g., rental property owner is providing a rental service in paragraph 472-476 and a person of ordinary skill in the art would understand that the video of the rental service is being recorded and provide to a video service provider using camera devices as disclosed in Karp paragraph 41). Therefore, the user of Karp has accepted a subscription service to have video content provided by user to be recorded on a cloud-based service servers. Regarding “generating, by the service provider terminal, an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored; and providing, by the service provider terminal, an access identifier to a user corresponding to the video to be stored; and providing, by the service provider terminal, the access identifier to a terminal of the user, to allow the user to use the identifier to access the video on the server via the terminal of the user” Karp teaches providing the URL of the database for storing streams to be recorded wherein the end time of a stream to be recorded is null until the completion of the recording and wherein the URL information is provided to the authorized user (para 132; see also Karp para 153-169 teaches utilizing user information for recording video content and a user is provided with an access identifiers including server and access token; Karp para 201-220 terminal of the user is utilized to retrieve video content from cloud based service). Wherein Karp teaches embodiments disclosing all the elements of the applicant’s claims relating to enabling the user to access the video to be stored, as will be discussed below, the prior art also recognizes a motivation to modify the embodiments wherein a storage instruction comprises the user information and time information corresponding to the video to be stored. The applicant’s claim reads on Karp’s teachings wherein each video associated with a camera of a particular user is stored along with the user’s information. However, in order to clarify that the limitation is obvious (i.e., a storage instruction comprises the user information and time information corresponding to the video to be stored), Racz will be cited to clarify any reasonable inferences. 
With respect to the deficiencies of Karp, wherein Karp teaches obtaining private content to be displayed on user devices requires access tokens wherein the user is provided with an access identifiers including server identifiers and access tokens, Karp does not use the terms “two-dimensional code, a barcode, and a character code” as claimed. Additionally, Karp does not render disclose “wherein the method further comprises: generating a random access password for accessing the video to be stored; the video storage instruction also comprises the random access password; wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the address information of the network storage server, the user information and the time information corresponding to the video to be stored and the random access password.” 
Regarding “generating a random access password for accessing the video to be stored; the video storage instruction also comprises the random access password; wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the address information of the network storage server, the user information and the time information corresponding to the video to be stored and the random access password”, Racz teaches video streams can be individually encrypted in the following way: [0053] Data streams are encrypted with a randomly generated symmetric key that changes periodically. [0054] The resulting sequence of symmetric keys (a.k.a. the master key stream) is then encrypted with the public key (asymmetric encryption) of the person to whom a viewing permission over that stream should be granted. [0055] The resulting stream of that encryption process is a client-specific key stream. [0056] There can be as many client-specific key streams as there are persons to whom viewing permission should be granted. [0057] If a viewing permission must be limited to a given sequence (portion of a stream), the length of the client-specific key stream can be limited by only encrypting a subset of the master key stream. This gives a very granular control on who can see what content. [0058] The encrypted data streams and the associated key streams for each person who is granted permission to access one or more streams are combined under a logical scenario implemented by a fusion stream.
 	With respect to the teachings of Racz, as discussed above, wherein Karp teaches embodiments disclosing elements of the applicant’s claims, the prior art to Racz also recognizes a motivation to modify the embodiments of Karp wherein a storage instruction comprises the user information and time information corresponding to the video to be stored. The applicant’s claim reads on Karp’s teachings wherein each video associated with a camera of a particular user is stored along with the user’s information. However, in order to clarify that the limitation is obvious (i.e., a storage instruction comprises the user information and time information corresponding to the video to be stored), Racz teaches Fig. 15-16 and para 124-125 – elements 100, 101 are service provider terminals wherein archive manager 100 may also start and stop the recording following a command received from the archiver interface 101. Such commands may be generated when a user manually starts and stops a recording (or scheduled recordings) using a client application or when a recording is started when a specific event is triggered; para 125-126 - archive manager 100 may also start and stop the recording following a command received from the archiver interface 101 wherein configuration parameters are received from the user device to perform a recording  and wherein parameters are disclosed as comprising a user identifier (para 76-83 – attributes comprise time identifiers; para 0045 start time and end time; ). Such commands may be generated when a user manually starts and stops a recording using a client application or when a recording is started when a specific event is triggered; Anytime a recording is started, whether automatically by the archive manager 100 or manually by a command received from the archiver interface 101, the archive manager 100 creates a stream recorder 102 to handle the recording. The archive manager 100 provides the URL of the source device with the identity of the stream to record; Racz para 70-84 – stored streams comprise access identifier with user information and time information corresponding to video to be stored; para 125-126 The archive manager 100 provides the URL of the source device with the identity of the stream to record. While recording, the archive manager 100 receives in real time from the stream recorder 102 the stream properties and stores them in the stream database 105. The stream properties include the URL of each segment file created by stream recorder 102, the type of stream recorded (video, audio, masking, text, etc.), the stream size in bytes and its length in time. Stream properties can also include protection and duplication indicators as well as links with other streams, for example an audio stream associated with a video stream. Such information stored in the stream database 105 can later be used when the standard archiver 110 is queried through the archiver interface 101 to return the list of archives available on disk; see also para 145-150 – providing recorded streams to author of stream. 
Wherein Racz teaches utilizing tokens, Racz does not use the terms “two-dimensional code, a barcode, and a character code” as claimed. Wherein Racz teaches the identifiers enabling the authorized user to access the stored content on a cloud network storage server and wherein the identifiers include user information and time information (para 70-84, 125-126, 145-150 as discussed above) that was stored (see also Racz para 124 – archiver may be used to specify which schedules to use for recording also corresponds to “video to be stored”; see also para 125 - The archive manager 100 provides the URL of the source device with the identity of the stream to record.) such that a person of ordinary skill in the art would reasonably infer that providing the authorized user with information comprising URL identifiers for streams to record correspond to access identifiers when viewed in light of the analogous art to Karp. Karp teaches providing the URL of the database for storing streams to be recorded wherein the end time of a stream to be recorded is null until the completion of the recording and wherein the URL information is provided to the authorized user (para 132; see also Karp para 153-169 teaches a user is provided with an access identifiers including server and access token).
	In an analogous art, Allen teaches the deficiency regarding “two-dimensional code, a barcode, and a character code” wherein Allen teaches that obtaining private content to be displayed on user devices requires access tokens, generated by a server, comprising typographical symbols, numbers and letters, it is contemplated that the pairing code can include a QR (quick response) code or any two-dimensional barcode (para 34 and 79). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp’s invention for a cloud based service provider terminals video recording content provided by client devices and managing archiving server devices to start and stop the recording following a record command and providing an authorized user with identifiers for accessing the recordings to be made by further incorporating known elements of Racz invention for providing an authorized user with identifiers (e.g., random access password) for accessing video recordings stored on servers (wherein stored video elements are associated with user information, address information, and time information corresponding to the stored video) and wherein the access identifiers are provided to the user’s client application because the modification would enable the user to efficiently access scheduled video recordings from any device providing a client application. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Karp and Racz by further incorporating known elements of Allen’s invention teaching obtaining private content to be displayed on user devices requires access tokens, generated by a server, comprising typographical symbols, numbers and letters, it is contemplated that the pairing code can include a QR (quick response) code or any two-dimensional barcode because the combination of known elements would enable the invention of Karp and Racz to provide a higher level of security for obtaining private data relating to content recording user the viewer’s cameras by utilizing secure forms of tokens including two-dimensional code, a barcode, and a character code.
Regarding claim 2, “wherein, sending a video storage instruction to a network storage server comprises: sending a video-recording start instruction to the network storage server, wherein the video-recording start instruction comprises the user information and a camera identifier corresponding to the video to be stored; sending a video-recording end instruction to the network storage server when video-recording of the video to be stored is ended, wherein the time information corresponding to the video to be stored is a time period between a time point corresponding to the video-recording start instruction and a time point corresponding to the video-recording end instruction” is further rejected on obviousness grounds as discussed in the rejection of claim 1 wherein Racz para 125-126 further teaches  archive manager 100 may also start and stop the recording following a command received from the archiver interface 101 wherein configuration parameters are received from the user device to perform a recording  and wherein parameters are disclosed as comprising a user identifier (para 76-83 – attributes comprise time identifiers; para 0045 start time and end time). Such commands may be generated when a user manually starts and stops a recording using a client application or when a recording is started when a specific event is triggered; Anytime a recording is started, whether automatically by the archive manager 100 or manually by a command received from the archiver interface 101, the archive manager 100 creates a stream recorder 102 to handle the recording. The archive manager 100 provides the URL of the source device with the identity of the stream to record); Regarding “wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the address information of the network storage server, the user information and the time information corresponding to the video to be stored and the camera identifier” is further rejected on obviousness grounds as discussed in the rejection of claim 1 except camera identifier, however, Racz as discussed in the rejection of claim 1 teaches para 125-126 The archive manager 100 provides the URL of the source device with the identity of the stream to record. While recording, the archive manager 100 receives in real time from the stream recorder 102 the stream properties and stores them in the stream database 105. See also Karp para 155-156 disclosing the use of camera identifier in addition to URL for location of where content is stored.
Regarding claim 4, “wherein, before generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored, the method further comprises: encrypting the address information of the network storage server, the user information and the time information corresponding to the video to be stored; wherein, generating an access identifier according to address information of the network storage server, the user information and the time information corresponding to the video to be stored comprises: generating an access identifier according to the encrypted address information of the network storage server, the encrypted user information and the encrypted time information corresponding to the video to be stored” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2 wherein Karp further teaches para 55-149 – cloud based storage using camera identifiers and wherein Karp further teaches given precautions to obfuscate any user identifier (para 153 and 179-193 using encrypted URL generation and wherein URL information is provided to the authorized user as discussed in the rejection of claim 1; see also Karp teaches The Web_URL, app_URL, and image_URL exposed by the API 330 for the camera device 302, as described above, are designed to preserve the privacy and security guaranties of uniquely identifiable API elements, particularly for those that are processed by other systems in para 179-193).
   Regarding claim 5, “wherein, the user information comprises a user name and a password” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4 wherein Karp further teaches para 254-256 use of access tokens and user name and passwords wherein access token comprises some random string or long unique strings wherein strings would be understood by a person of ordinary skill in the art to comprise characters used as a code for the access token to access data.
   Regarding claim 7, “a video access method, applicable to a user terminal and comprising: obtaining, from a service provider terminal,  an access identifier of a video to be accessed, wherein the access identifier comprises address information of a network storage server that stores the video to be accessed, wherein, the user information is information of a user that accepts service provided by a service provider, and the video to be accessed is a video recording a process of providing the service by the service provider to the user and is stored by the service provider terminal on the server, analyzing the access identifier to obtain the address information of the network storage server that stores the video to be accessed, and the user information and time information corresponding to the video to be accessed; and logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information, wherein the access identifier comprises a two-dimensional code, a barcode, and a character code” the method of claim 7 is further rejected on obviousness grounds as discussed in the rejection of the method of claims 1-2 and 4-5. However, with respect to “logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information” that was not recited in the rejection of claims 1-2 and 4-5, the combination of Karp, Racz, and Allen also disclose the limitation not recited in claim 1.  Wherein Racz teaches the identifiers enabling the authorized user to access the stored content on a cloud network storage server and wherein the identifiers include user information and time information (para 70-84, 125-126, 145-150 as discussed above) that was stored (see also Racz para 124 – archiver may be used to specify which schedules to use for recording also corresponds to “video to be stored”; see also para 125 - The archive manager 100 provides the URL of the source device with the identity of the stream to record.) such that a person of ordinary skill in the art would reasonably infer that providing the authorized user with information comprising URL identifiers for streams to record correspond to access identifiers when viewed in light of the analogous art to Karp (see Racz para 333-341 – enabling user search capabilities comprising date/time search). Karp teaches providing the URL of the database for storing streams to be recorded wherein the end time of a stream to be recorded is null until the completion of the recording and wherein the URL information is provided to the authorized user (para 132; see also Karp para 153-169 teaches a user is provided with an access identifiers including server and access token). See also Karp para 54-58 - teaching cloud based service storing video content obtained from cameras are accessed using an application 320 running on client device 314; Fig. 13 and para 241-247 – user submits user information and password on access application in order to access camera device data corresponds to “logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information”). Therefore, with respect to “logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information comprises: logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information and the random access password”, a person of ordinary skill in the art would have understood that since the encryption process for each stream is client-specific, then the user requesting access to a particular encrypted stream would need to provide the randomly generated encryption key to decrypt the stream for access. See also Karp para 54-58 - teaching cloud based service storing video content obtained from cameras are accessed using an application 320 running on client device 314; Fig. 13 and para 241-247 – user submits user information and password on access application in order to access camera device data). 
   Regarding claim 9, “wherein, the access identifier further comprises: a camera identifier corresponding to the video to be accessed; wherein, analyzing the access identifier comprises: analyzing the access identifier to obtain the address information of the network storage server that stores the video to be accessed, the user information and time information corresponding to the video to be accessed and the camera identifier corresponding to the video to be accessed; wherein, logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information comprises: logging in to the network storage server by using the user information, and searching for and obtaining the video to be accessed in the network storage server according to the time information and the camera identifier” the method of claim 9 is further rejected on obviousness grounds as discussed in the rejection of the method of claims 1-2, 4-5, 7 wherein Racz teaches the identifiers enabling the authorized user to access the stored content on a cloud network storage server and wherein the identifiers include user information and time information (para 70-84, 125-126, 145-150 as discussed above) that was stored (see also Racz para 124 – archiver may be used to specify which schedules to use for recording also corresponds to “video to be stored”; see also para 125 - The archive manager 100 provides the URL of the source device with the identity of the stream to record; Racz para 333-341 – enabling user search capabilities comprising date/time search) such that a person of ordinary skill in the art would reasonably infer that providing the authorized user with information comprising URL identifiers for streams to record correspond to access identifiers when viewed in light of the analogous art to Karp. Karp teaches providing the URL of the database for storing streams to be recorded wherein the end time of a stream to be recorded is null until the completion of the recording and wherein the URL information is provided to the authorized user (para 132; see also Karp para 153-169 teaches a user is provided with an access identifiers including server and access token). See also Karp para 155-156 & tables teaching camera API implemented at the cloud-based service to request the video data and the camera data comprises a camera identifier.
  Regarding claim 10, “wherein, obtaining the address information of the network storage server that stores the video to be accessed, and the user information and the time information corresponding to the video to be accessed comprises: decrypting encrypted address information of the network storage server that stores the video to be accessed, encrypted user information and time information corresponding to the video to be accessed, to obtain the address information of the network storage server that stores the video to be accessed, the user information and the time information corresponding to the video to be accessed” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-5, 7, 9 wherein Karp further teaches para 55-149 – cloud based storage using camera identifiers and wherein Karp further teaches given precautions to obfuscate any user identifier (para 153 and 179-193 using encrypted URL generation and wherein URL information is provided to the authorized user as discussed in the rejection of claim 1; see also Karp teaches The Web_URL, app_URL, and image_URL exposed by the API 330 for the camera device 302, as described above, are designed to preserve the privacy and security guaranties of uniquely identifiable API elements, particularly for those that are processed by other systems in para 179-193).
  Regarding claim 11, “wherein, the user information comprises a user name and a password” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-5, and 7, 9-10 wherein Karp further teaches para 254-256 use of access tokens and user name and passwords wherein access token comprises some random string or long unique strings wherein strings would be understood by a person of ordinary skill in the art to comprise characters used as a code for the access token to access data.
  Regarding the system of claims 13-16, 18, the claims are grouped and rejected with the method claims 1-2, 4-5, and 7, 9-11 because the elements of the system claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-2, 4-5, and 7, 9-11 and because the steps of the method are easily converted into elements of the system claims by one of ordinary skill in the art. 
  Regarding claim 17, “wherein, the service provider terminal is further configured for adding a network camera to the network storage server; the network storage server is configured for video recording with the network camera added by the service provider terminal” is further rejected on obviousness grounds as discussed in the rejection of claims 1-2, 4-5, 7, 9-11 and 13-16 wherein Racz teaches client applications operate the archive manager to add and delete sources (para 126); See also Karp para 446 adding or deleting multiple cameras in a section describing mesh networks.
 Regarding the device of claims 20-21 are grouped and rejected with the method claims 1-2, 4-5, 7, 9-11 and 13-18 because the elements of the device claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-2, 4-5, 7, 9-11 and 13-18 and because the steps of the method are easily converted into elements of the device claims by one of ordinary skill in the art.
  Regarding the non-transitory computer readable media claims 22-23 the claims are grouped and rejected with the claims 1-2, 4-5, 7, 9-11 and 13-18 because the steps of the method claims are met by the disclosure of the apparatus and methods of the reference(s) as discussed in the rejection of claims 1-2, 4-5, 7, 9-11 and 13-18 and because the steps of the method are easily converted into elements of computer implemented methods by one of ordinary skill in the art. 
	

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO CASTRO whose telephone number is (571)270-3950.  The examiner can normally be reached on Monday to Friday from 10am to 6pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALFONSO CASTRO/Primary Examiner, Art Unit 2421